DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 11 January 2018. Claim(s) 1-15 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 July 2020, 13 March 2020 and 7 February 2019 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1, 3, and 9-15 is/are objected to because of the following informalities:  
There are frequent large spaces between some words and, also, spaces preceding punctuation marks (e.g. in claim 1: at line 1, a wind turbine blade , comprising and at line 3, “wherein the metal conductor  comprises”). Appropriate correction is required.

Claim(s) 8 is/are objected to because of the following informalities:  
(A) At line 2: a terminal portion is suggested to be ---the terminal portion---. Appropriate correction is required.
(B) At line 3: conductors is suggested to be ---conductor---. Appropriate correction is required.

Claim(s) 10 is/are objected to because of the following informalities:  
(A) At line 3: each a terminal portion is suggested to be ---the terminal portion---. Appropriate correction is required.

Claim(s) 11 is/are objected to because of the following informalities:  
(A) At lines 8-9: The limitation “arranging the at least one core wedge...forming the main body of the spar cap” reads awkwardly. It is suggested to be ---forming the main body of the spar cap by arranging the at least one core wedge so that the at least one core wedge abuts the electrically conductive portion of the main body…---. Appropriate correction is required.

Claim(s) 12 is/are objected to because of the following informalities:  
(A) At line 1: “a metal conductor” is suggested to be ---the at least one metal conductor---. Appropriate correction is required.

Claim(s) 14 is/are objected to because of the following informalities:  
(A) At line 1: “an electrically conductive portion” is suggested to be ---the electrically conductive portion---. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(A)	Regarding Claim(s) 1:
Claim(s) 1 recite(s) “an electrically conductive and stripe-shaped carbon fibre mat, which abuts with a second end…” Thus, claim(s) 1 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the mat has a first end and a second end or a first end that abuts a second end of something else. The most relevant portion of the specification, found by the Office, at the figures discloses a mat that has a first end and a second end and the connection portion abuts the second end of the mat. However, the claim appears to indicate the mat, itself, abuts a second end rather than has a second end. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 
It is suggested to amend the claim language to indicate the “carbon fibre mat, which, at a second end, abuts at least partly on the electrically conductive portion…”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2015/0292479 to Ohlerich et al. (hereinafter “OHLERICH”).

(A) Regarding Claim 1:
	OHLERICH discloses:
A spar cap for a wind turbine blade (Figs. 1-4), comprising:
a main body (10), which comprises an electrically conductive portion (12, made of carbon fibers: paragraph 0048), and at least one metal conductor (26, paragraph 0049), wherein the metal conductor comprises a terminal portion and at least one connection portion (i.e. the terminal portion engages 
wherein the at least one connection portion of the at least one metal conductor is wrapped by a first end of an electrically conductive and stripe-shaped carbon fibre mat (34 wherein the mat extends over the length of the spar, paragraph 0051, such that it covers the conductor 26 as shown in Fig. 2 and partly in Fig. 1), which abuts with a second end at least partly on the electrically conductive portion of the main body (see Fig. 1 which shows the mat extends partially over the conductive portion 12).
		NOTE ON CLAIM INTERPRETATION:
The term “wrapped” a few different meanings, one of which is to cover especially by winding (which is what is apparently shown in the figures). However, another meaning includes to conceal or obscure as if by enveloping (i.e. form a protective layer over). The claim does not require the carbon fibre mat to be wound around the conductor. Thus, the limitation is being interpreted according to its broadest reasonable interpretation as requiring the conductor to be covered by a first end of the carbon fibre mat such that it is concealed or obscured due to the covering.  

	(B) Regarding Claim 2:
		OHLERICH further discloses:
The metal conductor (26, Figs. 1 and 2), which is a braided cable (paragraph 0049: braided tube), comprises substantially oval cross-section (Fig. 2), wherein an entire cross-section of the at least one connection portion (i.e. the portion 
		NOTE ON CLAIM INTERPRETATION:
The term “wrapped” a few different meanings, one of which is to cover especially by winding (which is what is apparently shown in the figures). However, another meaning includes to conceal or obscure as if by enveloping (i.e. form a protective layer over). The claim does not require the carbon fibre mat to be wound around the conductor. Thus, the limitation is being interpreted according to its broadest reasonable interpretation as requiring the conductor to be covered by a first end of the carbon fibre mat such that it is concealed or obscured due to the covering.  

(C) Regarding Claim 4:
		OHLERICH further discloses:
The electrically conductive portion (12, Figs. 1-4) of the main body comprises a carbon fibre-based compound material comprising at least one unidirectional carbon fibre layer, wherein the carbon fibres of the unidirectional carbon fibre layer are oriented along a length axis of the spar cap (paragraph 0048: a multiplicity of carbon fibers extend along a longitudinal direction, i.e. are unidirectional along a length axis, of the spar cap).


		OHLERICH further discloses:
The main body (10, Figs. 1-4) comprises at least one core wedge (18 or 22) comprising balsa wood and/or a foamed polymer material, with trapezoid cross-section or polygonal cross-section abutting the electrically conductive portion (12) of the spar cap (paragraph 0058).

(E) Regarding Claim 7:
		OHLERICH further discloses:
A wind turbine blade comprising at least one spar cap according to claim 1 (paragraph 0002).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHLERICH, as applied to claims 1 and 11 respectively above, and further in view of United States Patent Application Publication No. 2019/0001592 to Nielsen et al. (hereinafter “NIELSEN”).

(A) Regarding Claim 5:
	OHLERICH teaches:
The carbon fibre-based compound material comprises at least one unidirectional carbon fibre layer (paragraph 0048: a multiplicity of carbon fibers extend along a longitudinal direction, i.e. are unidirectional along a length axis, of the spar cap).
However, the difference(s) between OHLERICH and the claimed invention is that OHLERICH does not explicitly teach several unidirectional carbon fibre layers and one or more layers of a biaxial carbon fibre material, further wherein the unidirectional carbon fibre layers or stacks of layers and the biaxial carbon fibre layer or the biaxial carbon fibre layers are alternately stacked.
	NIELSEN teaches:
A spar cap comprising several unidirectional carbon fibre layers (42/46, paragraph 0052) and one or more layers of a biaxial carbon fibre material (62, paragraph 0041), further wherein the unidirectional carbon fibre layers or stacks of layers and the biaxial carbon fibre layer or the biaxial carbon fibre layers are alternately stacked (paragraph 0055).
.




Claim(s) 8-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHLERICH, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2016/0327028 to March Nomen et al. (hereinafter “MARCH NOMEN”).

(A) Regarding Claim 8:
	OHLERICH teaches:
A spar cap (10, Figs. 1-4) for a wind turbine blade comprises at least one metal conductor (26).
However, the difference(s) between OHLERICH and the claimed invention is that OHLERICH does not explicitly teach at least one down conductor which is connected to the terminal portion of the at least one metal conductor by at least one connection element, which is oriented chord-wise to the terminal portion.
	MARCH NOMEN teaches:
At least one down conductor (41, Fig. 1b) which is connected to a conductor (47) by at least one connection element (51), which is oriented chord-wise to the conductor (47)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a down conductor and a connection element, as taught by 

	(B) Regarding Claim 9:
		OHLERICH as modified by MARCH NOMEN further teaches:
The at least one down conductor (41, MARCH NOMEN Fig. 1b) is arranged on a web structure (17) of the wind turbine blade, the web structure being arranged in an internal cavity of the wind turbine blade, further wherein the terminal portions of the one or more metal conductors of the at least one spar cap are extending into the internal cavity (i.e. the receptors extend into the cavity to connect with the metal conductor terminal portion, OHLERICH paragraph 0004, wherein the metal conductor 26 of OHLERICH is on the side of the spar cap that would face the interior of the blade, see Fig. 2).

(C) Regarding Claim 15:
		OHLERICH teaches:
A method for fabricating a wind turbine blade, comprising the following steps: 
providing at least one spar cap (10, Figs. 1-4) according to claim 1; 
arranging one or more panels of the wind turbine blade, so that the one or more panels abut each at least one spar cap (abstract: integration with a half-shell); 
arranging a web structure (paragraph 0008), which supports an inner shell of the wind turbine blade and an outer shell of the wind turbine blade (abstract: integration with a half-shell).

	MARCH NOMEN teaches:
At least one down conductor (41, Fig. 1b) which is connected to a conductor (47) by at least one connection element (51), which is oriented chord-wise to the conductor (47)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a down conductor and a connection element, as taught by MARCH NOMEN, in order to form a lightening protection system and thereby achieve the predictable result of protecting against direct lightning strikes and indirect effects due to the electromagnetic field induced by them (paragraph 0002).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120134826, US 20140341738, US 20180180031, US 20180156202, and US 20190195203 teach wind turbine blade spars comprised of carbon fiber layers in a lightening protection system.

Allowable Subject Matter
Claim(s) 11 is allowed.

Claim(s) 12-14 are allowed due to dependence from claim 11.

Claim(s) 3 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
(A) Regarding Claim(s) 11:
Claim(s) 11 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “wrapping a first end of an electrically conductive and stripe-shaped carbon fibre mat around a connection portion of the at least one metal conductor” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art, e.g. OHLERICH teaches a carbon fiber mat that covers a metal conductor 26 on the side that is facing into the wind turbine blade internal cavity (i.e. the mat only covers a top portion of the conductor). However, OHLERICH does not teach “wrapping…around…the at least one metal conductor.”

(B) Regarding Claim(s) 3:
Claim(s) 3 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “the second end of the carbon fibre mat being sandwiched between the electrically conductive portion of the man body and the at least one cover mat” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art (i.e. US 20180156202 to Lipka et al.) teaches covering the spar with a carbon fiber mat. However, the cited art does not disclose, teach or suggest a carbon fiber mat engaged with a metal conductor being enclosed by a further carbon fiber cover.


Claim(s) 10 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “the inner shell comprises one or more openings, through which each a thermal portion of the one or more metal conductors extend into the internal cavity” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art (i.e. Lipka et al.) teaches covering the spar with a carbon fiber mat. However, the cited art does not disclose, teach or suggest a carbon fiber mat engaged with a metal conductor being enclosed by a further carbon fiber cover and the conductor terminal portion extend through openings into the internal cavity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745